Citation Nr: 1548137	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2014, the Veteran presented sworn testimony during a video conference hearing in Houston, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a December 2014 decision, the Board denied the Veteran's hearing loss claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an order granting an August 2015 Joint Motion for Remand (JMR).  This issue has subsequently been returned to the Board.

In a July 2013 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for PTSD.  The Veteran submitted a notice of disagreement (NOD) with this decision in June 2014.  No statement of the case (SOC) has been issued in response to the June 2014 NOD.  Because the filing of an NOD initiates appellate review, this issue must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for bilateral hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA audiological examination in October 2011 with a June 2012 addendum opinion.  The examiner noted the Veteran's inservice noise exposure and transient inservice hearing loss, and diagnosed him with bilateral hearing loss.  She also noted postservice occupational noise exposure.  She indicated that, although the Veteran experienced a period of decreased hearing acuity following loud noise exposure in service, this did not cause his current hearing loss as his hearing returned to normal by the time of discharge.  Her opinion seems to imply that, if the Veteran did still experience decreased hearing at separation, she would have provided a positive nexus opinion.  In providing her opinion, the examiner relied solely on the audiograms contained in the service treatment records.  She failed to address the Veteran's claim that he experienced a subjective decrease in hearing since his service in Vietnam, notwithstanding the normal measured hearing thresholds at discharge, and to opine as to whether that subjective report may constitute a decrease in hearing at discharge.

The Board notes that the Veteran's service awards include multiple combat-related medals.  As such, he is afforded the combat presumption under 38 U.S.C.A. § 1154(b) (West 2002).  The combat presumption provides that a veteran's lay testimony alone may be enough to establish an in-service event where such testimony is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of the injury.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2015).  

The Veteran's lay testimony as to his continued subjective decrease in hearing throughout service can be conceded.  There is no clear and convincing evidence that these statements are untrue.  Significantly, the Veteran reported hearing loss as a current or historical complaints at discharge.  Although these subjective complaints were not substantiated by the audiometric testing performed at separation, they warrant consideration.  As indicated above, the VA examiner did not consider these complaints in providing her negative opinion.  

In light of the examiner's failure to address the Veteran's lay complaints, the Board has considered remanding the claim for an addendum opinion.  However, as the implications from the VA examiner's opinion and the Veteran's credible statements regarding the onset of his hearing loss and history of noise exposure/inservice hearing loss support a medical nexus, the Board concludes that Remand is not necessary.  The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.





REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued an SOC in response to the Veteran's June 2014 NOD with the July 2013 rating decision denying service connection for PTSD.  Therefore, the issue of entitlement to service connection for PTSD must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the denial of service connection for PTSD.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


